          Case 6:20-cv-00583-ADA Document 9 Filed 07/10/20 Page 1 of 3
          Case 6:20-cv-00583-ADA Document 7 Filed 06/30/20 Page L of 2

AO 440 (Rev. 06/12) Summons in   a   Civil Action



                                 UNITED STATES DISTRICT COURT
                                              WESTERN DISTRICT OF TEXAS

WSOU INVESTMENTS LLC,
Plaintiff

         V.                                                          Civil Action No. 6:20-CV-00583-ADA

GOOGLE LLC,
Defendant



                                                    SUMMONS IN A CIVIL ACTION

TO:    Google LLC
       c/o Corporation Service Company
       211 E. ?th Street, Sulte 620
       Austln, TX 78701-3218

    A lawsuit has been filed against you.

    Within 21 days after service of this summons on you (not counting the day you-received it) -- or 60 days .
if il;'t[.     GiiJbi"i;;;; u"it.d StrrcJAg.ndy, oi un office oiemployeetoofthetheattached
                                                                                      united States described
;h.d. ii. bi". P. it    (u) (2) or (3) -- you must sirve i,n the plaintiff an answbr           complaint or a
                                                                                              served on the
motion under Rule f Z 6iih. f.,iera h.utei of Civil Proceduie. The answer or motion  must be
plaintiff or plaintiff s attorney, whose name and address are:



                                        James L. Etheridge
                                        Etheridse Law Gioup, PLLC
                                        2600 E.Southlake Blvd., Suite 120-324
                                        Southlake, TX 76092

  If you fail to respond, judgment by default will be entered against you for the relief demanded in the
compiaint. You als6 mus[ file your answer or motion with the court.




   JEANNETTE J. CLACK
   CLERK OF COURT
    s/AKEITA MICHAEL
   DEPUTY CLERK
                                                                                ISSUED ON 2020-06-30 16:01:22
           Case 6:20-cv-00583-ADA Document 9 Filed 07/10/20 Page 2 of 3
           Case 6: 20-cv-00583-ADA Document  Filed 06/30/20 Page 2 ot 2     7
AO 440 Rev. 06/12) Summons in   a   Clvil Action   {Pase 2)

Civil Action No. 6:20-CV-00583-ADA

                                                               PROOF OF SERVICE
             (ThIs sectlon should not be filed wtth the court unless requlred by Fed. R. Civ. P. (1))

        This summonsfor(name of individual and title, if any).
was received by me on(date,

  ffi    I personally served the summons on the individual at (place).
                                                                               *         (date)                             ;or
                                                                         n.5vlx*
                                                                       -".#on
         I left the summons at the indiviouat's                 rgiS6tlS$iltt::         of abode wrthkane).
                                                               qtqtkbffiituitable       age and discretion who resides there,
         on (date).
                                                         *"*                 u copy to the individual's last known address; or
                                                                        ailedacopytotheindividual'slastknownaddress;ot
                                                               .,-*$F;iitrA

  n      I served the summons on(name of individual)                                                                       who is
         designated by law to accept service of process on behalf of (name of organization)
                                                                                          on(date)                          ;or

  t:     I returned the summons unexecuted because

  n      Other (specify)



                                                                                   &*
My fees are    $-                             S
                                           for travel ana
                                                      e$$o.Uervices,
                                                                                                  for a total of   $---.
I declare under penalty that this information IL&"{SI$*"

Date:-                                     ** t**ft -


                                                                                              Printed name and title




                                                                                                  Server's Address


Additional information regarding attempted sevice, etc:
            Case 6:20-cv-00583-ADA Document 9 Filed 07/10/20 Page 3 of 3




                                             AFFIpAVIT 9F SERVICE

                                    UNITED STATES DISTRICT COURT
                                         Westem Disttict of Texas

Case Number: 6:20-CV-583

Plaintiff:
WSOU INVESTMENTS, LLC dtbta BRAZOS LICENSING AND
DEVELOPMENT,
vs.
Defendant:
GOOGLE LLC

                                      of July, 2A20 at7:30 am to be served on GOOGLE LLC care of its
Received these papers on the 7th day'SERVICE
Registered Agen! GORPORAilON                    COUpRttY, 211 E.7th Street, Suite 620, Austin, Travis Gounty
T)( 78701.

l, Thomas Kroll, being duly srrrom, depose and say that on the 7th day of July' 2020 at 10:00 am' l:

hand delivered to GOOGLE LLG a true copy of this Summons in a Givll Action together wlth Orlginal Complalnt
for Patent Infringement and JuryTrial Demanded, by delivedng to its Registered Agent G9RPORATION
SERVICE COMPANY, by and through lts designated agent, SAMANTHA GUERRA, at the address of:211 E.7th
Street, Suite 620, Austin, Travis County, Tr(?8701, having fint endorsed upon such copy ofsuch process the
date of delivery.



I certifuthat I am approved by the Judicial Branch Certification Commission, Misc. Docket No. 05-9122 under rule
103, 5'01 , and 501)    of the fnCp to delfuer citations and other nstices from any District, Coun$ and Justice Courts
in ajrO foi tne Strate of Texas. I am competent to make this oath; I am not less than 18 years o-f age, I am not a parly
to the above-referenced cause, t have ;rot been convicted of a felony or a crimo of moral turpitude, and I am not
interested in the outcome ofthe above-referenced cause.




Subscribed and Swom to before me on lhe 7th day of
July,202O by the affiantwho is personally known to me.
                                                                           PSC - 301 2, Exp. 8131 2.021


                                                                           Our Job Serial Numbe c THP-2024003542
                                                                           Ref:188-0439


                                copyri$l O1992{020 oatabEgs Seilicas,   Inc, - Proooss   Sen'3fs Toolbo(v8.1k




                                                                                                     ilr il || il illlllllllllllll I llll I ll I lll
